Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 03/10/2021. 
Claims 1-7, and 9-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 03/10/2021, has been entered. Claims 1, 14, and 20 have been amended.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.

Claim Interpretation
	The “likelihood of user selection” of items is being interpreted in light of at least [0042-0043] and [0066] of Applicant’s Specification to be based on past purchases of the user.

Claim Rejection – 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 14, and 20 recite the limitation “the graphical user interface”. There is insufficient antecedent basis for these limitations in the claims. For the purpose of this examination, the limitations are being interpreted to read “a graphical user interface”.
Dependent claims 2-7, 9-13, and 15-19 inherit the deficiencies of Claims 1, 14, and 20 and are rejected on the same basis.

Claim 9 recites the limitation “a graphical user interface”. There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether this GUI is referring back to the GUI of Claim 1 or a different GUI. For the purpose of this examination, the limitation is being interpreted to be the GUI of Claim 1; correcting the antecedent issue of Claim 1 noted above would resolve the issue with Claim 9, without requiring amendment to Claim 9.

Claim Rejection – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7, 9-13, and 20 are directed to a process, and claims 14-19 are 

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receiving a customer identifier associated with a user including a payment method and a cart;
receiving a retail location of the user, the retail location associated with a subset of in-stock items selected from an inventory of a retailer;
 receiving a first voice input including a request to add an item to the cart;
identifying two or more matching items by converting the first voice input to a text format and comparing the text format to in-stock items listed in the inventory of the retail location of the user; 
determining a likelihood of user selection of one of the two or more matching items to identify a most likely selected item; 
displaying the most likely selected item above any other of the two or more matching for ease of selection by the user; 
receiving a selection of one of the two or more matching items to be added to the digital cart; 
obtaining item information for the selected matching item including a description and an item price from the in-stock items selected from the inventory datastore, and associating the item information with the selected matching item at the cart; 
receiving a request to complete a checkout; and 
settling a payment transaction including at least the selected matching item added to the cart.


                Under Prong Two of Step 2A of the 2019 PEG, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a digital checkout method, a mobile device, a digital cart, an inventory datastore, a GPS of the mobile device, the displaying being automatic, a GUI, and a digital checkout. Independent claim 14 recites similar additional elements to those of claim 1, with the further additional element of at least one processor communicatively connected to a memory, the memory storing computer-executable instructions comprising a software tool. Independent Claim 20 recites similar additional elements to Claim 1. The additional elements of digital checkout method, a mobile device, a digital cart, a GPS of the mobile device, the displaying being automatic, a GUI, and a digital checkout are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Although these additional computer-related elements are recited, claims 1, 14, and 20 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. See MPEP 2106.05(f). Furthermore, claims 1, 14, and 20 generally link the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h). As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 14, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 14, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 14, and 20 are “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            

Returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a digital checkout method, a mobile device, a digital cart, an inventory datastore, a GPS of the mobile device, the displaying being automatic, a GUI, and a digital checkout. Independent claim 14 recites similar additional elements to those of claim 1, with the further additional element of at least one processor communicatively connected to a memory, the memory storing computer-executable instructions comprising a software tool. Independent Claim 20 recites similar additional elements to Claim 1. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1, 14, and 20 merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f).  Furthermore, claims 1, 14, and 20 generally link the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h).
Even when considered as an ordered combination, the additional elements of claims 1, 14, and 20 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 14, and 20 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 14, and 20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-7, 9-13, and 15-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-7, 9-13, and 15-19 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions. Dependent claims 2-5, 9-13, Alice/Mayo test, claims 1-7 and 9-20 are ineligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borhan et al (US 20130218721 A1), hereinafter Borhan, in view of Wiesel et al (US 20190050427 A1), hereinafter Wiesel.

Regarding claim 1, Borhan teaches a digital checkout method, the method comprising: 
receiving, at a mobile device, a customer identifier associated with a user including a payment method and a digital cart (Borhan: “user, e.g., 4001a, may wish to utilize a virtual wallet account to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may utilize a physical card, or a user wallet device, e.g., 4001b, to access the user's virtual wallet account.” [0272] “the consumer may also use their wallet credentials ( e.g., V.me credentials) to access the TVC application. In such situations, the wallet credentials may be synchronized with the device credentials.” [0061] “Additional wallet features may be integrated with the TVC such as a shopping cart 908a” [0134] “The user may now have an option to add to cart 3533, pay with a default payment account 3534 or pay with wallet 3535.” [0257]);
receiving, via a global positioning system (GPS) of the mobile device, a retail location of the user, the retail location associated with a subset of in-stock items selected from an inventory datastore of a retailer (Borhan: “store check-in information 206 so that the consumer may snap a picture of the provided store check-in information. … The consumer mobile device may then generate a check-in request 208 including the snapped picture of store check-in information 206 to the TVC server 210.” [0068] “the check-in message 208 may further include the consumer's GPS coordinates for the TVC server 210 to associate a merchant store with the consumer's location” [0072] “the TVC may determine a product category and a product identifier for each product item on the shopping list, and 
 receiving, at the mobile device, a first voice input including a request to add an item to the digital cart (Borhan: “A user may also use a voice activated shopping mode by saying the name or description of an item to be searched and/or added to the cart into a microphone” [0230] “The user's device …may capture the vocal command via an on-board microphone” [0203] “adding/removing items to the user's physical/virtual cart” [0060]); 
identifying two or more matching items by converting the first voice input to a text format and comparing the text format to in-stock items listed in the inventory datastore of the retail location of the user (Borhan: “the audio analytics component may process the audio file and produce a text translation of the vocal command.” [0206] “the CSR 230 may present recommended item/offer information 227 ( e.g., see 434d-3 in FIG. 4F) via the CSR terminal 240 to the consumer 202.” [0081] “information including the inventory availability… may be provided to the merchant CSR, so that the merchant CSR may provide a recommendation to the consumer.” [0075]); 
receiving a selection of one of the two or more matching items to be added to the digital cart (Borhan: “the consumer may provide an indication of interests 231a (e.g., see 427a-b in FIG. 4E; tapping an "add to cart" button, etc.) in the CSR provided items/offers, …in turn provide detailed information and/or add the item to shopping cart 233a” [0083]); 
obtaining item information for the selected matching item including a description and an item price from the in-stock items selected from the inventory datastore, and associating the item information with the selected matching item at the digital cart (Borhan: “A user may select an item, for example item 3215a, to view product description 3215} of the selected item and/or other items from the same merchant. The price and total payable information may also be displayed, along with a QR code 3215k that captures the information necessary to effect a snap mobile purchase transaction.” [0231] “Based on parsing the checkout request 3812, the merchant server may extract product data (e.g., product identifiers), as well as available PoS client data, from the checkout request. In some embodiments, using the product data, the merchant server may query, e.g., 3814, a merchant/acquirer ("merchant") database, e.g., 3803b, to obtain product data, e.g., 3815, such as product information, product pricing, sales tax, offers, discounts, rewards, and/or other information to process the purchase transaction” [0268]); 

settling a payment transaction including at least the selected matching item added to the digital cart (Borhan: “the user may decide to pay with default 3534. The wallet application may then use the user's default method of payment, in this example the wallet, to complete the purchase transaction. Upon completion of the transaction, a receipt may be automatically generated for proof of purchase.” [0258]), 
but does not teach determining a likelihood of user selection of one of the two or more matching items to identify a most likely selected item; and automatically displaying the most likely selected item above any other of the two or more matching items on the graphical user interface of the mobile device for ease of selection by the user.

However, Wiesel teaches a system for facilitating purchasing, including the use of a digital wallet (Wiesel: [0063]), including:
determining a likelihood of user selection of one of the two or more matching items to identify a most likely selected item; automatically displaying the most likely selected item above any other of the two or more matching items on the graphical user interface of the mobile device for ease of selection by the user (Wiesel: “The system may further sort the search results based on one or more criteria …based on user-specific browsing history and/or shopping history (e.g., detecting that user Adam typically purchased items in the price range of 10 to 30 dollars, and therefore placing search results in this price-range prior to search results that are more expensive)” [0481] “The system may thus generate, compose, serve and/or display a set of graphical search results or query results, one next to the other or one after the other” [0457]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Borhan, the ability for determining a likelihood of user selection of one of the two or more matching items to identify a most likely selected item; and automatically displaying the most likely selected item above any other of the two or more matching items on the graphical user interface of the mobile device for ease of selection by the user, as taught by Wiesel, since the claimed invention is merely a combination of old elements, and in the combination each element 


Regarding claim 2, Borhan/Wiesel teach the method of claim 1, wherein the selection of one of the two or more matching items includes an input selected from a tactile input or a voice input (Borhan: “the consumer may provide an indication of interests 231a (e.g., see 427a-b in FIG. 4E; tapping an "add to cart" button, etc.)” [0083] “user may also use a voice activated shopping mode by saying the name or description of an item to be searched and/or added to the cart into a microphone 3213.” [0230]).

Regarding claim 3, Borhan/Wiesel teach the method of claim 1, wherein the request to complete a digital checkout includes an input selected from a tactile input or a voice input (Borhan: “the user may provide user input, e.g., checkout input 3811, into the client indicating the user's desire to purchase the product. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface…voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like. …The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart. For example, the user may activate a user interface element provided by the client to indicate the user's desire to complete the user purchase checkout.” [0267]).

Regarding claim 4, Borhan/Wiesel teach the method of claim 1, wherein the selection of one of the two or more matching items is a second voice input and the request to complete a digital checkout is a third voice input (“the consumer may provide an indication of interests 231a (e.g., see 427a-b in FIG. 4E; tapping an "add to cart" button, etc.)” [0083] “user may also use a voice activated shopping mode by saying the name or description of an item to be searched and/or added to the cart into a microphone 3213.” [0230] “the user may provide user input, e.g., checkout input 3811, into the client indicating the user's desire to purchase the product. In various embodiments, the 

Regarding claim 5, Borhan/Wiesel teach the method of claim 1, further including receiving a request to add a second item to the digital cart, identifying one or more matching items by comparing the request to items listed in the inventory datastore of the retail location of the user; presenting the one or more matching items on the mobile device; receiving a selection of one of the one or more matching items to be added to the digital cart; obtaining item information for the selected matching item including a description and an item price from the inventory datastore, and associating the item information with the selected matching item at the digital cart; and updating the digital cart including a total price (Borhan: “For example, 7 items worth $102.54 were in the selected wallet shop bill. A user may now select any of the items and select buy again to add purchase the items. The user may also …search for new offers … As shown in FIG. 32B, a user may select two items … Upon addition, a message 32161 may be displayed to confirm the addition of the two items, which makes the total number of items in the cart 14.” [0232] – It is understood that the method of Claim 1 may be repeated, such that a user can issue further voice commands and add additional items to their cart.)

Regarding claim 6, Borhan/Wiesel teach the method of claim 5, wherein the request to add the second item is an input selected from an RFID tag, bar code scan, text input, or voice input (Borhan: [0083] “user may also use a voice activated shopping mode by saying the name or description of an item to be searched and/or added to the cart into a microphone 3213.” [0230]).  

Regarding claim 7, Borhan/Wiesel teach the method of claim 1, wherein settling the payment transaction includes automatically charging the payment method associated with the customer identifier and generating a receipt and electronically sending the receipt to the user (Borhan: “the user may decide to pay with default 3534. The wallet application may then use the user's default method of payment, in this example the wallet, to complete the purchase transaction. Upon completion of the transaction, a receipt may be automatically generated for proof of purchase.” [0258] “providing an electronic receipt to the user mobile device for the purchase transaction for the product added to the cart.” [0372]).

Regarding claim 9, Borhan/Wiesel teach the method of claim 1, wherein presenting the two or more matching items includes presenting an image on the graphical user interface of the mobile device or playing an audible message (Wiesel: “The system may thus generate, compose, serve and / or display a set of graphical search results or query results , … each image being …an image of a human … virtually dressed by the item ( e . g . , if the item is an article of clothing ) , or such that the human user ( or its selected substitute image ) is shown in a modified context based on the search results .” [0457] –See for instance Figs. 20, 34-35, which depict “a schematic illustration of enhanced search results that are generated by the system” [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wiesel with Borhan for the reasons identified above with respect to claim 1. 

Regarding claim 10, Borhan/Wiesel teach the method of claim 1, further comprising recommending complementary items based on the items added to the digital cart (Borhan: “the CSR may retrieve and recommend a list of complementary items to the consumer (e.g., … items that are related to consumer's previously viewed/purchased items, items that are related to the consumer's indicated shopping assistance request at 326, etc.).” [0095] – It is understood by a PHOSITA that previously purchased items have been added to the digital cart in order to be purchased, and that items added to the digital cart would have been viewed.).

Regarding claim 11, Borhan/Wiesel teach the method of claim 1, wherein the customer identifier includes a shopping list and purchase history of the user (Borhan: “a consumer may edit a shopping list 502 within the wallet.” [0113] “a consumer wallet layer 715b to obtain wallet account information, payment history information, past purchases, wallet offers, loyalty points, and/or the like” [0125]).

Regarding claim 12, Borhan/Wiesel teach the method of claim 11, further comprises receiving a request to add at least one item to the shopping list (Borhan: “the consumer may type in desired shopping items into a notepad application … the consumer may scan a previous sales receipt 507, and TVC may recognize sales items 508, and the consumer may add desired product items to the shopping list by tapping on an "add" button 509.” [0113]).

Regarding claim 13, Borhan/Wiesel teach the method of claim 11, further comprising presenting an in-store location for each item listed on the shopping list (Borhan: “With reference to FIG. 5B, the TVC may automatically load a store map and label product items from the shopping list on the store map. For example, a consumer may engage the TVC to check-in at a grocery store (e.g., in a similar manner as discussed in FIG. 4A), and then select an option of "see store map" (e.g., see 434b in FIG. 4F). The TVC may provide a store map 510 of the grocery store, and may provide tags 511a indicating locations of product items from the consumer's shopping list on the store map.” [0114]).

	Regarding claims 14-19, the limitations of system claims 14-19 are closely parallel to the limitations of method claims 1, 5, 2-4, and 6 (respectively), with the additional elements of a retail web server configured for providing a digital checkout (Borhan: “system 270 may comprise a web server ” [0088]), and a computing system comprising at least one processor communicatively connected to a memory, the memory storing computer-executable instructions comprising a software tool (Borhan: “One form of processor is referred to as a … These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 4429 (e.g., registers, cache memory, random access memory, etc.)” [0306] – See also Figure 44) and are rejected on the same basis.

Regarding claim 20, the limitations of method claim 20 are closely parallel to the limitations of method claim 1 and are rejected on the same basis.


Response to Arguments
	Applicant’s arguments filed 03/10/2021 have been fully considered but they are not persuasive.

Claim Rejections – 35 USC §101
	Applicant argues that the claims are analogous to Example 37, the “methods of rearranging icons on a GUI” as cited in MPEP 2164.04, arguing that the claims recite that “the selectable matching item most likely to be selected is placed above any other items on the GUI of the mobile device for ease of user selection.”


Applicant further argues that the claims are analogous to Example 23, arguing that “the present claims also do not recite an abstract idea as the item most likely to be selected is displayed above any other item for ease of selection by a user on a GUI of a mobile device.”
Examiner respectfully disagrees. Whereas the Example improves the ability of a computer to display information and interact with the user by constant monitoring and automatic relocation of windows based on a mathematical algorithm, the pending claims merely order or sort icons based on user likelihood of selection, understood in light of the specification to be based on user purchase history. 

Applicant argues that the claims include an improvement in providing a means for digital checkout processes at a retail location, arguing that this imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort to monopolize the judicial exception.
Examiner respectfully disagrees; foremost, it is noted that the claims and specification are silent regarding technological improvement. The instant claims are merely directed to the abstract idea of shopping assistance, such as locating items in a store, identifying items in a user’s cart, and providing item recommendations to “enhance [guests’] in-store shopping and checkout experience” (Specification: [0004]). This advantage merely constitutes an improvement in the fundamental economic practice of shopping assistance. An improved abstract idea is still an abstract idea. See Mayo, 566 U.S. at 90. Moreover, this alleged improvement is not an improvement in computer capabilities or computer technology; instead, it is an alleged improvement in assisting shoppers, for which a computer is used as a tool in its ordinary capacity.

Prior Art Rejections – 35 USC §103
Applicant’s arguments with respect to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Williams et al (US 20160353235 A1) teaches location-based ordering which helps facilitate in-store shopping, and makes recommendations based on user history.
Purves et al (US 20150012426 A1) teaches systems and methods which allow for voice commands to search for products, to add products to carts, and allows for in-store transactions using a mobile device.
Bentley et al (US 10636074 B1) teaches systems for searching for products and adding products to a digital shopping cart and sort search results in light of user purchase history.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684           

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684